Citation Nr: 0712484	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.  He died in April 1974.  The appellant is his surviving 
spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which denied service connection for 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
April 1974 with the immediate cause of death listed as 
myocardial infraction due to, or the consequence of 
generalized arthrosclerosis.  Other significant condition 
contributing to death but not related to the cause of death 
was congestive failure.

2.  At the time of his death, the veteran was not service-
connected for any disabilities.

3.  The medical evidence of record demonstrates that 
atherosclerosis resulted in the veteran's death; 
atherosclerosis was not incurred in service, and did not 
manifest to a compensable degree within one year of service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2002 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which she was responsible.  VA also asked the appellant 
to provide any evidence that pertains to her claim.  

A June 2006 letter provided the appellant with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes, in that 
regard, that disability ratings are not applicable to DIC 
claims.  As the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, certificate of death, 
private treatment records, a VA medical opinion, and 
supporting documentation have been associated with the claims 
file.  VA has provided the appellant with every opportunity 
to submit evidence and arguments in support of her claim, and 
to respond to VA notices.  The appellant and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  In addition, certain 
chronic diseases, including cardiovascular disease, may be 
presumed to have been incurred or aggravated during service 
if such diseases become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a) (2006).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (2006).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2006).  

The veteran's certificate of death shows that he died in 
April 1974, as a result of a myocardial infraction which was 
due to, or the consequence of generalized atherosclerosis.  
Other significant condition contributing to death but not 
related to the cause of death was congestive failure.

Competent medical evidence of record does not show that 
atherosclerosis manifested during service or within one year 
of separation from service.  The veteran's service medical 
records do not show any diagnosis or objective indication of 
a chronic cardiovascular disease or disability during 
service.  A May 1944 entrance examination and a December 1945 
separation examination reflect a normal heart and 
cardiovascular system.  

Post-service private treatment records show that the veteran 
was seen by Dr. E.S.M. in July 1946.  No diagnosis was made 
at that time, but coronary spasm was ruled out.  The veteran 
exhibited precordial pain following exertion, and left arm 
radiation. An x-ray of the chest and an EKG was normal. A 
certificate from Dr. E.S.M. indicated that a physical 
examination reflected a normal cardiovascular system, with a 
history suggestive of coronary disease. 

In November 1949 letter from Igleheart Brothers, Inc., the 
veteran's employer stated that he was reemployed there after 
service in September 1946. His work record showed that he was 
absent from his job at different times. His superior 
indicated that it was due to his health. He worked there 
until May 1949, when his doctor indicated that he would not 
be able to do any physical, manual labor in the future 
because of his heart trouble. He had at that time used up all 
of his sick benefits accrued while working there. A November 
1949 letter from the superintendent at Igleheart Brothers, 
Inc. indicated that the veteran had complained to him of 
having pains in his chest and difficulty with using his left 
arm a few days after he was reemployed in September 1946. The 
veteran was absent from work for intervals until May 1949, 
when he complained that the pain was more severe and that he 
could not do his work, and his doctor indicated that he would 
not be able to do any physical, manual labor in the future 
because of his heart trouble.    

Dr. S.J.S. treated the veteran six times from May 1949 to 
June 1950 for coronary thrombosis.  The veteran exhibited 
symptoms of cough, faint heart tones, dyspnea, and pain 
radiating to the left arm.  An x-ray was negative, and an EKG 
reflected antero-medial myocardial infarction.  The veteran 
was diagnosed with myocardial infarction from coronary 
thrombosis. 

A March 1950 VA examination diagnosed the veteran with 
arteriosclerotic heart disease with anginal syndrome, and a 
history of Class III myocardial infarction. 

Because lay and medical evidence indicate that the veteran 
exhibited symptoms of chest pain and left arm radiation 
within one year of separation from service, and he was 
diagnosed 3 years later with arteriosclerotic heart disease, 
the Board remanded the case for an medical expert opinion to 
determine wheatear it was likely that atherosclerosis 
manifested to a compensable degree within one year of 
separation of service. 

A VA medical opinion was rendered in October 2006.  The 
examiner reviewed the veteran's claims file, to include 
service medical records and notes from his doctors from the 
1940s and 1950s.  The examiner noted findings from the 
medical record, and noted that although the veteran likely 
had chest pain symptoms in 1946, his evaluation at that time 
showed a normal chest x-ray a normal EKG and no diagnosis was 
made.  It was not until 1949 that the veteran had a 
definitive diagnosis of myocardial infraction/atherosclerotic 
heart disease.  The examiner stated that it was possible that 
the veteran's chest pains in 1946 were due to a heart 
condition; however, there was no objective evidence to 
support this definitively as he had a normal EKG and Dr. 
E.S.M. did not make a definitive diagnosis.  

The examiner stated that the exact cause of this chest pains 
in 1946 could not be determined without mere speculation, but 
would include the possibility of both cardiac and non-cardiac 
causes.  The examiner stated that the veteran did have a 
definitive diagnosis of atherosclerosis but not until 1949, 
which was approximately three years or more after service.  
The examiner thus stated, based on objective data, that it 
was not at least as likely as not that the veteran's 
atherosclerosis was definitively manifested to a compensable 
degree within a year of discharge from the military.  The 
examiner further stated that it was not at least as likely as 
not that the veteran had signs and symptoms of 
atherosclerosis in the military, based on having no evidence 
of this while in the military on his available medical 
records. 

The October 2006 VA opinion indicates that the veteran's 
atherosclerosis was not incurred in service, and did not 
manifest to compensable degree within one year of discharge 
from service.  According to CAVC, the probative value of 
medical opinion evidence is based on the medical expert's 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  In this case, the Board finds that the VA's 
examiner's opinion, based on a review of the veteran's 
records, is probative of the etiology of the veteran's 
atherosclerosis and thus the cause of the veteran's death.  
Id.  The Board notes that where the determinative issue is 
one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The Board must therefore 
conclude that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


